Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Regarding claims 1 & 7, claim “capture an image of the road by controlling a camera of a terminal device located in the vehicle, the captured image including the multiple lanes in the one direction;” raises new matter which is not disclosed in the current application’s specification.  Paragraph [0037] of  the current application’s specification teaches that the congestion identification unit 26 of the server 10 acquiring images of a front of the vehicle traveling on the road where the lane-dependent congestion occurs, may analyze the captured images.  There is nowhere in the specification describing the server 10 enables controlling the camera of the terminal device which located in the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (20170076598) in view of Kimura (20190049724)).

acquire vehicle information including at least positional information of a vehicle and corresponding time information from a plurality of vehicles, including the vehicle, traveling on a same road (the information from one or more devices 202 including the current lanes, see at last [0042]+); 
determine a speed of the plurality of vehicles traveling on the road based on the acquired vehicle information and information the road, which includes multiple lanes in one direction based on map information (speed of vehicle 106 is determined, see at least [0048]+); 
determine one slow vehicle of the plurality of vehicles based on the speed of the one vehicle being determined to be at or lower than a predetermined congestion speed (proximity sensor 902, see at least [0048]+); 
identify a congested lane and a non-congested lane among the multiple lanes in the one direction using the captured image of the road based on the determined respective speeds of the plurality of vehicles and the determined slow vehicle (travel condition evaluation, see at least [0048]-[0055]+). 
Scotfield fails to teach that capturing an image of the road by controlling a camera of a terminal device which located in the vehicle.
Kimura discloses a system that controls a camera which located in a vehicle for capturing images of the road (see at least [0053]-[0054]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Scotfield by including controls a camera which located in a vehicle for capturing images of the road as taught by Kimura for improving safety performance.


determine the one slow vehicle traveling at a low speed, which is traveling at a lower speed than a normal speed, and a vehicle of the plurality of vehicles traveling at a normal speed, which is traveling at a higher speed than the one slow vehicle traveling at a-the low speed, based on the speed of the plurality of vehicles (see at least [0059]); and 
identify the congested lane and the non-congested lane among the multiple lanes in the one direction when the one slow vehicle traveling at a the low speed and the vehicle traveling at the normal speed are traveling on the same road of the multiple lanes in the one direction (see at least [0053]-[0055] & [0059]+). 

With regard to claim 3, Scofield teaches that the server comprising a memory configured to store congested lane identification information identifying a lane where a congestion occurred previously on the road of the multiple lanes in the one direction, wherein the processor is programmed to identify a currently congested lane based on the stored congested lane identification information when the vehicle traveling at the low' speed and the vehicle traveling at the normal speed traveling on the same road of the multiple lanes in the one direction (see at least [0053]-[0055] & [0059]+). 

With regard to claim4, Scofield teaches that the processor is programmed to identify the congested lane among the multiple lanes in the one direction by tracking an advancing direction cf the one slow vehicle traveling at a-the low speed (see at least [0053]- [0060]+). 

With regard to claim 5, Scofield teaches that the processor is programmed to identify the congested lane among the multiple lanes in the one direction based on congestion information posted by using a social networking service (communication network 706, see at least [0042]+}. 

With regard to claim 6, Scofield teaches that the server device comprising a memory configured to store congested lane identification information indicating the congested lane and the non-congested lane among the multiple lanes in the one direction (see at least (see at least [0072]-[0078]+).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662